Citation Nr: 0022641	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  88-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral 
nephrolithiasis and hypercalcemia with residuals of a 
parathyroidectomy for hyperparathyroidism, currently 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to 
October 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1986 rating decision of the 
New York, New York Department of Veterans Affairs (VA) 
Regional Office (RO), which continued the 10 percent 
evaluation for the veteran's bilateral nephrolithiasis and 
hypercalcemia, primary hyperparathyroidism, status post 
parathyroidectomy under Diagnostic Code 7509.  In his July 
1989 substantive appeal, the veteran requested a hearing 
before a Member of the Board, and such hearing was scheduled 
at the Board in Washington, D.C. in February 1989.  In a 
January 1989 report of contact, the veteran canceled the 
hearing due to poor health.  The case was forwarded to the 
Board.  In June 1989 and April 1992, the Board REMANDED the 
case to the RO for additional development. 

Following additional development, the RO, in a June 1993 
rating decision, increased the veteran's evaluation to 20 
percent under Diagnostic Codes 7904-7509.  The case was 
returned to the Board.  In March 1995, the Board REMANDED the 
case to the RO for further development.  In an October 1998 
rating decision, the RO granted a 30 percent evaluation for 
bilateral nephrolithiasis and hypercalcemia with residuals of 
a parathyroidectomy for hyperparathyroidism from October 1985 
to December 1994; a temporary total rating under paragraph 29 
for the veteran's period of hospitalization from December 
1994 to January 31, 1995; and a 30 percent evaluation from 
February 1995.  The case is again before the Board for 
review. 

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for bilateral nephrolithiasis and 
hypercalcemia with residuals of a parathyroidectomy for 
hyperparathyroidism to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  However, the RO found that the case did 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's nephrolithiasis and hypercalcemia are 
symptoms of his active hyperparathyroidism.

2.  Prior to June 6, 1996, the veteran's hyperparathyroidism 
was manifested by gastrointestinal symptoms including nausea 
and constipation, recurrent kidney stones, generalized 
weakness, and evidence suggesting borderline osteoporosis, 
but without evidence of marked weight loss. 

3.  After June 6, 1996, the veteran's hyperparathyroidism has 
been manifested by gastrointestinal symptoms including nausea 
and constipation, recurrent kidney stones, generalized 
weakness, and evidence suggesting borderline osteoporosis. 

4.  The revised criteria under Diagnostic Code 7904 are more 
favorable in evaluating the veteran's nephrolithiasis with 
hyperparathyroidism.


CONCLUSIONS OF LAW

1.  Prior to June 6, 1996, the criteria for an evaluation in 
excess of 30 percent for bilateral nephrolithiasis and 
hypercalcemia with residuals of a parathyroidectomy for 
hyperparathyroidism were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a & b, 4.119, 
Diagnostic Codes 7509, 7904 (1993). 

2.  Subsequent to June 6, 1996, the criteria for a 100 
percent evaluation for bilateral nephrolithiasis and 
hypercalcemia with residuals of a parathyroidectomy for 
hyperparathyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.115a & b, 4.119, 
Diagnostic Codes 7509, 7904 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for bilateral 
nephrolithiasis and hypercalcemia with residuals of a 
parathyroidectomy for hyperparathyroidism is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran has been recently examined and 
his medical records have been obtained.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  All relevant facts 
on this issue have been properly developed and the duty to 
assist has been met. 38 U.S.C.A. § 5107(a).

I.  Facts

Service medical records reveal that the veteran developed a 
ureteral calculus.  In 1948 and 1953, VA hospital records 
show that the veteran was treated for recurrences of ureteral 
calculi.  In November 1955, the RO granted service connection 
for history of calculi in ureter and assigned a 
noncompensable.  

Following receipt of VA records showing additional 
hospitalizations in 1956 and 1958, the RO, in January 1959 
rating decision, recharacterized the veteran's disorder as 
left renal calculus secondary to renal stone and assigned a 
10 percent evaluation under Diagnostic Code 7509.

In September 1976, the RO determined that the veteran was 
entitled to service connection for bilateral nephrolithiasis 
and hypercalcinuria (primary hyperparathyroidism) and 
assigned a 30 percent evaluation under Diagnostic Codes 7508 
and 7904.  The veteran was hospitalized from October 1982 to 
February 1983 for hyperparathyroidism and underwent a partial 
parathyroidectomy.  In an April 1984 rating decision, the RO 
granted a temporary total rating under the provisions of 38 
C.F.R. § 4.30 for the veteran's period of hospitalization and 
convalescence from October 26, 1982 to March 31, 1983; 
thereafter, the RO evaluated the veteran's bilateral 
nephrolithiasis and hypercalcemia, primary 
hyperparathyroidism, status post parathyroidectomy, as 10 
percent disabling.

During an August 1984 VA examination, the veteran reported 
passing approximately 8 kidney stones per year and complained 
of stomach pains, colic pains, burning stools, frequent 
diarrhea, bone pains, muscular pains, and weakness.  On 
evaluation, his weight was 182 lbs. and he reported weight of 
185 lbs. during the past year and that he was on a low 
calcium diet.  His blood pressure was 156/100.  An 
intravenous pyelogram (IVP) revealed multiple calcific 
densities overlying both renal shadows.  Laboratory reports 
revealed BUN of 16mg percent.  The diagnoses were 
nephrolithiasis, status post parathyroidectomy for 
hyperparathyroidism, no residuals. 

In July 1985, the veteran requested re-evaluation of his 
kidney stone/hyperparathyroid disorder.

At a November 1985 and October 1987 VA examinations, the 
veteran complained of recurrent kidney stones, bone pains, 
weakness, muscular pains, stomach pains, and colic with dark 
stools.  His weight was 181 lbs. and blood pressure was 
150/90.  Laboratory reports revealed BUN of 17mg percent.  An 
October 1987 laboratory report revealed that the parathyroid 
hormone reading was 341 (normal was 50 to 340) and calcium 
was 10.4 with normal ranging from 8.5 to 10.6.  The diagnoses 
included recurrent renal calculi, status post 
parathyroidectomy for hyperparathyroidism, hypercalcemia, and 
chronic duodenal ulcer.

VA laboratory reports from July 1987 to April 1988 show BUN 
ranging from 11 to 18 mg percent.  X-ray studies reveal renal 
calculi on the left. 

At August and September 1989 VA examinations, the veteran 
reported recurrent kidney stones with continual stomach pain, 
bone and joint pain, and weakness of muscles.  His weight was 
169 lbs. in August and 171 lbs. in September, and he reported 
that his weight for the past year was 184 lbs.  Blood 
pressure was 145/80.  Diagnoses included history of 
hyperparathyroidism, hypercalcemia and calcium urinary 
calculi; recurrent nephrolithiasis; status post 
parathyroidectomy; status post penile prosthesis.  An October 
1989 bone density scan reveal bone density in the lower spine 
to be in the low normal range.  The VA physician concluded 
that this evidence suggested that the veteran may border on 
an osteoporotic condition related to suspected 
hyperparathyroidism.

VA medical records from February 1989 to April 1992 show that 
the veteran was seen complaining of stomach pain, burning, 
and bloating.  He also reported passing stones during this 
time.  His weight was ranged from 169 to 183 lbs.  Blood 
pressure readings ranged from 110/70 to 156/80.  Laboratory 
reports showed BUN from 14 to 16 mg percent.  Diagnoses 
include history to hyperparathyroidism, status post 
parathyroidectomy, long standing history of passing renal 
stones, nephrolithiasis, clinical symptoms of hypercalcemia, 
controlled hypertension, and dyspepsia which responded to 
Zantac.  

During a June 1992 VA general medical examination, the 
veteran reported that he passed gravel almost monthly and 
complained of abdominal and trunk pain.  His weight was 172 
lbs. and he reported a maximum weight of 182 lbs. over the 
past year.  It was noted that the veteran had a 
parathyroidectomy in 1983 which had no effect on his serum 
calcium and that he had recurrent renal calculi and passing 
of stones despite medical regimens.  The diagnosis was 
recurrent nephrolithiasis, calcium oxalate.

VA medical records from July 1992 to October 1992 reflect the 
veteran's continued complaints of passing of stones with 
blood in urine.  His weight ranged from 172 to 174 lbs.  It 
was noted that the veteran continued to pass stones despite 
dietary restriction and medical intervention.  Laboratory 
reports showed albumin readings were within the normal range.  
Diagnoses included urinary tract infection, recurrent 
nephrolithiasis secondary to hyperparathyroidism, and 
controlled hypertension.

At a September 1992 VA genitourinary examination, the veteran 
reported that despite a partial parathyroidectomy, he 
continued to pass gravel.  Samples of the gravel were 
submitted.  He reported that he had a cholecystectomy in 
December 1991.  He complained of gross hematuria two weeks 
ago with flank pain and bladder spasms with passage of 
calculi.  The diagnosis was urolithiasis, mostly calcium.  At 
a September 1992 VA thyroid examination, the examiner noted 
the etiology of the veteran's continued nephrolithiasis was 
not clear and that there were no reports of weight loss or 
gastric or colonic problems.  On evaluation, his weight was 
169 lbs. and his blood pressure was 130/80.  The examiner 
noted that it was possible that he had mild hyperthyroidism.  
The diagnoses were recurrent urolithiasis, status post 
hyperthyroidism and parathyroidectomy, and status post 
lithotripsy.

VA medical records from January 1993 to July 1993 show 
continued complaints of passing gravel/stones with bone pain 
and flank pain.  Diagnoses include recurrent nephrolithiasis, 
hyperparathyroidism, recurrent kidney stones, and urinary 
tract infection.

In a June 1993 rating decision, the RO increased the 
veteran's evaluation to 20 percent for bilateral 
nephrolithiasis and hypercalcemia with residuals of a 
parathyroidectomy for hyperparathyroidism effective the date 
of the veteran's claim.  

VA medical records from September 1993 to February 1996 show 
the veteran complained of lower abdomen pain with radiation 
into the left flank, urinary frequency, dark urine, 
occasional nausea, alternating constipation and diarrhea, and 
passing of stones/gravel.  His weight ranged from 169 to 181 
lbs.  His blood pressure ranged from 120/80 to 160/70.  The 
impressions included left renal colic, kidney stones with 
urinary tract infection, nephrolithiasis, and 
hyperparathyroidism.  In October 1993, laboratory testing 
revealed albumin of 4.3 to 4.7, BUN of 30 mg and increased 
calcium.  In December 1994, the veteran was hospitalized 
complaining of left flank pain, dysuria and hematuria with 
fever.  The diagnosis was urinary tract infection secondary 
to chronic nephrolithiasis.  In a June 1995 medical record, 
the examiner noted that the veteran had recently lost weight 
due to difficulty eating because of removal of upper molars 
and 3 lower incisors.  The veteran's weight at that time was 
173 lbs. 

At a July 1996 genitourinary examination, the examiner noted 
that the veteran continued to have uroliths bilaterally for 
50 years with hospitalizations and several procedures for 
stones.  The veteran reported he followed a low calcium diet, 
drank extra water, and experienced pains in his bones and 
joints.  There was left renal tenderness on percussion and 
the veteran complained of frequency of urination with urgency 
and terminal incontinence.  The diagnosis was bilateral 
calcium oxalate urolithiasis.  A July 1996 VA bones 
examination revealed mild degeneration of the lumbar spine.  
At a July 1996 VA hyperparathyroidism examination, the 
examiner noted that laboratory testing from 1992 to 1994 
revealed that the veteran's parathyroid hormone ranged from 
normal to slightly elevated in 1994.  On evaluation, there 
was no marked weight loss.   The examiner noted that as the 
veteran reported passing gravel every few days with daily 
attacks of colic and thus still had renal calculi.  The 
veteran reported that he was fatigued and consistently tired 
with widespread aches and pains.  The examiner noted that the 
veteran had high blood calcium and high urinary calcium in 
the past, but that recent laboratory testing revealed normal 
findings.  The examiner opined that hyperparathyroidism is 
demonstrably still active as he continued to pass stones and 
his serum parathyroid hormone was occasionally borderline 
high.  On review, the examiner noted that bilateral kidney 
stones shown on IVP were analyzed as calcium oxalate, 
parathyroid hormone was high normal, and bone density was at 
the lower limits of normal.  The diagnoses included bilateral 
recurrent calcium oxalate nephrolithiasis, 
hyperparathyroidism, probable parathyroid hyperplasia, and 
status post 3 out of 4 gland parathyroidectomy.

In an April 1997 VA examination, the VA examiner opined that 
the veteran's hyperparathyroidism was not active and that his 
recurrent urolithiasis was a residual of kidney endothelial 
changes initiated by hormonal overload which have been known 
to last for years.

VA medical records from September 1996 to September 1997 show 
continued complaints of passing gravel and kidney stones, 
stomachache, diarrhea, pain in right leg and back.  His 
weight ranged from 169 to 173 lbs.  Diagnoses included 
nephrolithiasis and hyperparathyroidism.  In November 1997, 
the veteran complained of kidney stones with nocturia.  His 
weight was 152 lbs.  VA medical records from December 1997 to 
June 1999 show that the veteran's weight ranged from 156 to 
165 lbs. with complaints of occasional abdominal pain, 
continued kidney stones, and continued leg pain.  Blood 
pressure readings ranged from 130/70 to 160/80.  Diagnoses 
included nephrolithiasis, hyperparathyroidism, depression, 
and dysthymic disorder.  

At a January 2000 VA examination, the veteran reported 
continued passing of stones and gravel and renal pain which 
interfered with his sleep.  The diagnosis was chronic 
urolithiasis and lack of sleep due to renal pain.


II.  Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

During the course of the veteran's appeal, the rating 
criteria for evaluating the endocrine system, including 
hyperparathyroidism, were revised effective June 6, 1996.  
The Board also notes that the rating criteria for evaluating 
the genitourinary system were revised during the course of 
the appeal and the application of such will be discussed 
below.  

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in VAOPGCPREC 3-2000 (2000), the VA General 
Counsel stated that when there is a change in criteria, if it 
determined by the Board that the amended regulation is more 
favorable, the new criteria may not be applied prior to the 
effective date of the change in the regulation.  

Upon review of the evidence, the Board finds although the RO 
characterized the veteran's disability as bilateral 
nephrolithiasis and hypercalcemia with residuals of a 
parathyroidectomy for hyperparathyroidism, the bilateral 
nephrolithiasis and hypercalcemia are symptoms of 
hyperparathyroidism.  In a July 1996 VA examination, a VA 
examiner, after reviewing the records, determined that 
despite a subtotal parathyroidectomy, the veteran's 
hyperparathyroidism was still active.  Thus, the Board 
concludes that the veteran's disability should be evaluated 
on the criteria for hyperparathyroidism under Diagnostic Code 
7904 under both the old and revised versions of the 
regulations.

In comparing the old and revised criteria of Diagnostic Code 
7904, the Board notes that under the old criteria, marked 
weight loss was required for both 60 and 100 percent 
evaluations.  However, under the revised criteria effective 
June 6, 1996, weight loss is listed as one of the suggested 
criteria under gastrointestinal complaints, which also 
include nausea, constipation, vomiting, anorexia, or peptic 
ulcer.  Accordingly, the Board finds that given the evidence 
of record, the revised criteria are more favorable to the 
veteran in this case.  However, as period of the appeal 
ranges from 1985 to present and in view of the holding in 
VAOPGCPREC 3-2000 (2000), the more favorable criteria are not 
applicable until June 6, 1996.  Thus, the Board will evaluate 
the veteran's claim under both the old and revised criteria. 

A.  Prior to June 6, 1996

Under the regulations in effect prior to June 6, 1996, 
pronounced hyperparathyroidism with generalized 
decalcification of bones, high blood and urinary calcium, 
marked loss of weight and weakness warranted a 100 percent 
evaluation.  Severe hyperparathyroidism with symptom 
combinations less than under "pronounced" and 
manifestations of hypercalcemia and urinary calcium, but with 
marked weight loss and muscle weakness warranted a 60 percent 
evaluation.  Following operation or treatment, rate as 
residual of benign tumor, considering especially bones and 
kidneys under the appropriate diagnostic code.  38 C.F.R. 
§ 4.119, Diagnostic Code 7904 (1996).  

As noted above, the criteria for genitourinary system were 
also revised in February 1994, during the course of the 
appeal.  However, the Board finds that both versions are 
equally favorable to the veteran in this instance.  Under the 
criteria in effect prior to February 17, 1994, 
nephrolithiasis was to be rated as hydronephrosis; however, 
staghorn or multiple stones filling pelvis or kidney were 
rated as 30 percent.  38 C.F.R. § 4.115a, Diagnostic Code 
7508 (1993).  Under the old criteria, hydronephrosis that was 
mild, with only an occasional attack of colic, not infected 
and not requiring catheter drainage, warranted a 10 percent 
rating.  Hydronephrosis that was moderate, with frequent 
attacks of colic, requiring drainage, warranted a 20 percent 
rating.  A 30 percent evaluation would be assigned for 
moderately severe hydronephrosis with frequent attacks of 
colic, with infection (pyonephrosis), and with greatly 
impaired kidney function.  Severe hydronephrosis of one 
kidney was rated as absence of one kidney with nephritis, 
infection or pathology of the other under the provisions of 
38 C.F.R. § Part 4, Code 7500.  38 C.F.R. § 7509 (1993).  
Under Diagnostic Code 7500, the absence of one kidney may be 
assigned a 30 percent evaluation when the other is 
functioning normally.  A 60 percent evaluation requires mild 
to moderate nephritis, infection, or other pathology of the 
remaining kidney.

Under the revised criteria effective February 17, 1994, 
nephrolithiasis is to be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or invasive or non-
invasive procedures more than two times/year, which warrants 
a 30 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 
7508 (1999).  Under the revised Diagnostic Code 7509, 
hydronephrosis with only an occasional attack of colic, not 
infected and not requiring catheter drainage, warrants a 10 
percent rating.  Hydronephrosis with frequent attacks of 
colic, requiring catheter drainage warrants a 20 percent 
rating.  Hydronephrosis with frequent attacks of colic with 
infection (pyonephrosis), and kidney function impaired 
warrants a 30 percent rating.  Hydronephrosis that is severe 
is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (1999).  Under 38 C.F.R. § 4.115, renal 
dysfunction with constant albuminuria with some edema; 
definite decrease in kidney function; or hypertension at 
least 40 percent disabling under diagnostic code 7101 
warrants a 60 percent evaluation.  Renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80 mg 
percent; or creatinine 4 to 8 mg percent; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion warrants an 80 percent 
evaluation.  A 100 percent evaluation for renal dysfunction 
requiring regular dialysis, or preclusion of more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or BUN more than 80mg percent; or 
creatinine more than 8mg percent or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a (1999).

The Board notes that the RO has evaluated the veteran's 
bilateral nephrolithiasis and hypercalcemia status post 
parathyroidectomy as 30 percent disabling under Diagnostic 
Codes 7508-7905 effective from the date of the veteran's 
claim.  The Board agrees with this evaluation prior to June 
6, 1996.  

Prior to June 6, 1996, the medical evidence shows that the 
veteran's disability was manifested by gastrointestinal 
complaints including nausea, diarrhea, constipation, stomach 
pain, recurrent passing of kidney stones and gravel, 
frequency of urination, bone pain, a diagnosis of 
hypercalcemia, and findings indicative of borderline 
osteoporotic condition.  However, the veteran's weight ranged 
from 169 to 184 lbs. with no indication of marked weight loss 
due to his disability.  In 1995, the veteran's weight ranged 
from 169 to 174 lbs.; however, the examiner determined that 
the veteran's weight loss was due to the removal of his upper 
molars and 3 lower incisors.  Upon review of the evidence 
during that the period just prior to 1995, the Board finds 
that the veteran's weight during this time appeared to be 
stable compared to weight reported in 1994 and 1996 medical 
records.  Evidence of record also indicates that the veteran 
complained of continued bone pain and muscle weakness during 
this time.  However, there were no findings of high urinary 
calcium, or marked weight loss.  Thus, the preponderance of 
the evidence is against an evaluation of 60 or 100 percent 
under Diagnostic Code 7904.  Accordingly, the Board will 
consider the evidence of the veteran's nephrolithiasis under 
Diagnostic Codes 7508-7509.   

As noted previously, the veteran's disability has been 
evaluated as 30 percent disabling.  The Board finds that the 
evidence supports a 30 percent evaluation under Diagnostic 
Code 7508 under both prior to and subsequent to February 17, 
1994.  Under the criteria in effect prior to February 17, 
1994, an evaluation in excess of 30 percent required severe 
hydronephrosis with infection or involvement of the other 
kidney and rated under Diagnostic Code 7500.  A 60 percent 
evaluation was warranted for absence of one kidney with mild 
to moderate nephritis, infection, or other pathology.  In the 
instant case, although the veteran's disorder involved 
development of stones bilaterally, there was no diagnosis of 
nephritis, and both kidneys continued to function.  Thus, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation in excess of 30 percent prior to 
February 17, 1994.  38 C.F.R. § 4.115b, Diagnostic Codes 
7500-7509.

Under the revised criteria effective February 17, 1994, 
nephrolithiasis is evaluated as hydronephrosis, and 
hydronephrosis that is severe is rated as renal dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7509 (1999).  Subsequent 
to February 17, 1994, the evidence does not show findings of 
constant albuminuria with some edema; a definite decrease in 
kidney function; or hypertension at least 40 percent 
disabling under diagnostic code 7101, which requires 
diagnostic pressure of 120 or more.  Laboratory reports show 
albumin readings in the normal range with no findings of 
albuminuria and blood pressure readings do not show diastolic 
readings of 100 or more.  Moreover, there has been no finding 
of decreased kidney function.  Accordingly, the Board 
concludes that the preponderance of the evidence does not 
support an evaluation in excess of 30 percent for the 
veteran's hyperparathyroidism with bilateral nephrolithiasis 
and hypercalcemia prior to June 6, 1996.    

B.  Subsequent to June 6, 1996

Under the revised criteria, hyperparathyroidism requiring 
continuous medication for control warrants a 10 percent 
evaluation.  A 60 percent evaluation is warranted for 
gastrointestinal symptoms and weakness.  Hyperparathyroidism 
with generalized decalcification of bones, kidney stones, 
gastrointestinal symptoms (nausea, vomiting, anorexia, 
constipation, weight loss, or peptic ulcer), and weakness 
warrants a 100 percent evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7904 (1999).

Upon review, the Board notes that at VA examinations in July 
1996, examiners noted that the veteran had recurrent 
bilateral kidney stones which were analyzed as calcium 
oxalate, a borderline high parathyroid hormone, and that bone 
density was at the lower limits of normal suggestive of a 
borderline osteoporotic condition.  VA medical records both 
prior and subsequent to July 1996 show gastrointestinal 
complaints and findings including occasional nausea, 
constipation and diarrhea.  Moreover, the veteran complained 
of constant tiredness, fatigability and muscle weakness.  
Additional VA medical records subsequent to July 1996 show 
that the veteran continued to pass kidney stones and gravel 
and complain of renal pain.  Moreover, VA medical records in 
1997 show that the veteran had a 16 lb. weight loss between 
September and November 1997, with his weight dropping from 
168 to 152.  Subsequent VA medical records show that his 
weight has continued to range from 157 to 161 lbs. through 
June 1999.  Medical records prior to September 1997 showed 
the veteran's weight usually ranged from 169 to 184 lbs., 
even with his dental problem in 1995.  The VA medical records 
indicated that the veteran reported loss of appetite and note 
the decrease in weight; however, no diagnosis for such has 
been reported.  

The Board has noted the April 1997 VA opinion finding that 
the veteran's hyperparathyroidism was no longer active and 
the veteran's problems were residuals of a hormonal overload.  
However, the Board finds that July 1996 and subsequent 
records as well as the evidence when viewed in totality are 
more persuasive.  The Board notes that the VA examiners 
actually met and examined the veteran in July 1996 and that 
both hyperparathyroid and genitourinary as well as general 
medical examinations were performed at that time.  
Additionally, in both the hyperparathyroid and genitourinary 
examinaitnos, the veteran's history and medical record were 
extensively reviewed and the examiners set forth several 
medical bases for their determinations.  The April 1997 VA 
evaluation consists of an opinion based on the medical 
evidence; however, the examiner did not meet or examine the 
veteran.  Moreover, while the examiner based his opinion on a 
couple of findings, he did not set forth a detailed analyses 
for his decision.  As there is conflict as to this evidence, 
the Board has weighed the evidence and finds the totality of 
evidence supports the July 1996 determinations.  

In light of the foregoing, with consideration of the 38 
C.F.R. § 4.7 and the application of the benefit of the doubt 
rule, the Board finds that the evidence meets the criteria 
for a 100 percent schedular evaluation under Diagnostic Code 
7904 effective June 6, 1996, the effective date of the 
revised criteria.    


ORDER

Prior to June 6, 1996, an evaluation in excess of 30 percent 
for bilateral nephrolithiasis and hypercalcemia with 
residuals of a parathyroidectomy for hyperparathyroidism is 
denied.  Effective June 6, 1996, a 100 percent schedular 
evaluation for bilateral nephrolithiasis and hypercalcemia 
with residuals of a parathyroidectomy for hyperparathyroidism 
is granted, subject to the criteria which govern the payment 
of monetary awards.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

